Jordan, Judge.
The writ of error in the present case excepts to the order of the trial court of November 24, 1961, in which *826the defendant’s general demurrer and one ground of special demurrer were overruled and one ground of special demurrer was sustained. In this order the plaintiff was given leave to amend to meet the defendant’s special demurrer, but no further judgment appears to have been rendered by the trial court and there is no assignment of error on any subsequent judgment. Held:
Decided April 20, 1962
Rehearing denied April 26, 1962.
Sharpe & Sharpe, for plaintiff in error.
Nat 0. Carter, W. T. Darby, contra.
Miller, Miller & Miller, amicus curiae.
Under the mandate of Ga. L. 1952, p. 243 (Code Ann. § 81-1001) as construed and followed by this court and the Supreme Court in numerous cases (see, for example: Myers v. Grant, 212 Ga. 182, 91 SE2d 335; Jacoby v. Jacoby, 212 Ga. 295, 92 SE2d 7; Central of Ga. Ry. Co. v. Williams, 95 Ga. App. 67, 96 SE2d 637; Motels, Inc. v. Shadrick, 96 Ga. App. 464, 100 SE2d 592; Rich’s, Inc. v. Denmon, 100 Ga. App. 694, 112 SE2d 234), the writ of error in the instant case is premature and must be

Dismissed.


Nichols, P. J., and Frankum, J., concur.